U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2012 Commission File No. 0-29627 Shearson American REIT, Inc. (Formerly Known As PSA, INC.) Nevada 88-0212662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1059 Redondo Drive, Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (323) 937-6563 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes þNo o The aggregate market value of the voting stock held by non-affiliates of the registrant as of March 9, 2013 was $0 based on a closing bid quotation on the OTC Bulletin Board on that date of $.00 per share. For the sole purpose of making this calculation, the term “non-affiliate” has been interpreted to exclude directors, corporate officers and holders of 10% or more of the Company’s common stock. Determination of stock ownership by non-affiliates was made solely for the purpose of this requirement, and the registrant is not bound by these determinations for any other purpose. As ofApril 4,2013 a total of 52,514,749 of the registrant’s common stock was outstanding. EXPLANATORY NOTE The 10-K/A is being filed to correct typographical errors in the original filing. 1 SHEARSON AMERICAN REIT, INC. ANNUAL REPORT ON FORM 10-K FOR THE PEROD FROM JANUARY 1, 2012 THROUGHDECEMBER 31, 2012 TABLE OF CONTENTS Page PART I Item1. Business 4 Item1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Procedures 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A Controls and Procedures 27 Item 9B Other Information 28 PART III Item 10 Directors, Executive Officers and Corporate Governance 29 Item 11 Executive Compensation 31 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13 Certain Relationships and Related Transactions, and Director Independence 33 Item 14 Principal Accountant Fees and Services 33 PART IV Item 15 Exhibits and Financial Statement Schedules 34 2 Special Note Regarding Forward Looking Statements In addition to historical information, this Form 10-K contains certain "forward-looking statements".All statements contained in this Form 10-K, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe," "expect," "anticipate," "intends," "estimate," "forecast," "project," and similar expressions.All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services, developments or industry rankings; any statements regarding future revenue, economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties described under Item 1A – Risk Factors below that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Form 10-K are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations.Readers are cautioned not to place undue reliance on such forward-looking statements as they speak only of the Company's views as of the date the statement was made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I ITEM 1. Business General SHEARSON AMERICAN REIT, INC. ("SHEARSON" or “Company”) was originally incorporated as PSA, INC. (“PSA”), a California Corporation on May 27, 1994. Changes in Control of Registrant PSA, Inc. ("PSA" or the "Company") became a publicly-held company upon completion of its merger in April 1998 with American Telecommunications Standard International, Inc. ("ASAT"), originally incorporated in Nevada in 1985. In connection with the merger, ASAT changed its trading symbol from ASAT to PSAZ. On September 22, 1998, the Company changed its trading symbol to PSAX and then back to PSAZ on July 31, 2001. The Company's shares of common stock were traded on OTC Bulletin Board. Upon effectiveness of the merger, pursuant to Rule12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, PSA elected to change its name from ASAT to PSA, INC. for reporting purposes under the Securities Exchange Act of 1934 and elected to report under the Act effective February 18, 2000. Subsequently, PSA, Inc., a Nevada Corporation, acquired all of the outstanding shares of Common stock of Canticle Corporation ("Canticle"), a Delaware Corporation, from the shareholders thereof in an exchange for an aggregate of 56,000 shares of common stock of PSA (the "Acquisition"). As a result, Canticle became a wholly-owned subsidiary of PSA. The Acquisition of Canticle was approved by the unanimous consent of the Board of Directors of PSA on February 11, 2000. The Acquisition was effective February 18, 2000. The Acquisition was intended to qualify as a reorganization within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. PSA had 31,500,235 shares of common stock issued and outstanding prior to the Acquisition and 31,556,235 shares issued and outstanding following the Acquisition. Upon effectiveness of the Acquisition, pursuant to Rule12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, PSA elected to become the successor issuer to Canticle for reporting purposes under the Securities Exchange Act of 1934 and elected to report under the Act effective February 18, 2000. Ownership control has not changed since the original incorporation of PSA, Inc. in California on May 27, 1994. Business The Company changed its name on October 16, 2009 to Shearson American REIT, Inc. with the sole purpose of becoming a Real Estate Investment Trust (REIT).The Company and its management have no experience in operating or creating a REIT. Management has not previously had any experience in raising funds from passive investors for investment in real estate. The Board of Directors authorized the development of a Business Plan and an implementation document to qualify as a Real Estate Investment Trust (REIT). 4 We intend to acquire or develop multi-family residential rental real estate initially in the United States. We intend to focus on acquiring or developing properties located in urban areas in markets and submarkets that we believe to have high growth potential. Our investment strategy may also include investments in real estate-related assets that we believe present opportunities for significant current income. Such investments may also have what we believe to be opportunities for capital gain, whether as a result of a discount purchase or related equity participations. By related equity participations, we mean that we may not acquire 100% interest in a property but rather a fractional share such as an interest in a joint venture, which would also present an opportunity for capital gains when the entire property or our interest in the property is sold. In addition, our investment strategy may include development projects that we will build or participate in building for sale or lease. For example, depending upon a variety of economic factors such as cost and availability of construction financing and land and labor costs in a specific region in which we intend to operate, we may determine that it may be more profitable to construct real estate ourselves and either lease it and hold for eventual resale or resell directly rather than to acquire existing real estate. We currently believe that we would concentrate on multi-family residential construction projects, although we have no binding contracts, agreements or commitments to do so. Assuming we raise sufficient funding, our investment strategy is designed to provide investors with a diversified portfolio primarily consisting of multi-family residential real estate projects. However, it is possible that we may only secure funding to acquire or develop one property, in which case our portfolio will not be diversified. Although we have reviewed the real estate markets in the states in which we intend to acquire or develop properties, we have had no contract, agreement or commitment to acquire or develop any property as of the date of this report. However, we have already undertaken significant operational activities in furtherance of our business plan.Specifically, we have taken the following steps in furtherance of our business plan: We have enriched our knowledge in the real estate market in various states; such as North Carolina, Texas, Illinois, Florida by studying the existing statistics on those markets and by having extensive discussions with many experts in those markets as follows: ● Overall we have reviewed 10 properties for development in four states. ● The types of properties we have reviewed are all residential multi-family. ● Overall we have met with 3 real estate agents in four states. ● We have met with 5 real estate owners in four states. ● We have contacted a FHA/HUD Approved Mortgagee, Berkadia Mortgage, Raleigh, NC. And preliminarily reviewed 5 of the properties as to the feasibility of FHA/HUD financing, under the Section 221(d)4 program. We are in the process of preparing the numerous required exhibits for submission to Berkadia Mortgage Corporation, including: A.Exhibits Required for the Pre-application Review 1.Narrative Description of Proposed Project. 2.Form HUD-92013, “Application for Multi-family Housing Project,” including developer’s summary cost figures with application fee. 3.Form HUD-92013-E, Supplemental Application and Processing Form (Housing for the Elderly/Disabled). 4.Preliminary sketch plans, consisting of: a.Survey and Site Plan. b.Typical unit and building layouts. c.Ground floor and typical floor plans. 5 4.Preliminary sketch plans, consisting of: a.Survey and Site Plan. b.Typical unit and building layouts. c.Ground floor and typical floor plans. d.Wall section plan. 5.Market Study with comparables. 6.An appraisal with comparable revenues and expenses (Forms HUD-92273 and HUD-92274).If the processing calls for tax credit and/or bond financed applications, a HUD-92264T must be included. 7.Photograph(s) of the property and immediate area 8.Evidence of site control 9.Location map or maps 10.If commercial space involved, show estimated percentage of total square feet and estimated total income. 11.If pre-application is under Section 220, evidence that property is in eligible area. 12.Copy of ground lease (207 Lease Addenda), if any. 13.Phase I Environmental Site Assessment with a narrative environmental report; a Phase II, if applicable. 14.Marketing, Leasing, and (if applicable) Relocation Plan. 15.If state or local grants or loans are anticipated as part of the project, evidence that such funds will be available. 6 16.Resumes showing experience of owners/sponsor and key principals, organization chart, and sponsor’s current financial statement with HUD Certification. 17.Resumes of Lender’s underwriter, appraiser, and/or market analyst if not submitted prior to the pre-application. 18.If Sponsor is nonprofit, Form HUD-3433, “Request for Preliminary Determination as a Nonprofit Sponsor and/or Mortgagor” and supporting documents. 19.If Sponsor is non-profit, Developer’s Agreement or another document showing relationships and work responsibilities of all parties associated with the transaction. 20.Active Partner Performance System Participate Certification – Electronic or Paper 2530 are acceptable.Also applies to lessees. 21.Disc or removable drive of the underwriting file, exhibits and third party reports. B.Additional Exhibits at Pre-Application for Substantial Rehabilitation 1.“As is” sketch plans in addition to preliminary sketch plans listed in 8 above. 2.Mortgagor’s architect’s basic work write-up, including summary cost estimates of major trade item groups if a partial (non-gut) rehabilitation. 3.LBP and asbestos test reports for projects constructed prior to 1978. (See Chapter 5 and Chapter 9). 4.Plans for relocation of existing residents affected by work. 5.Appraisal Exhibits.Forms HUD-92273, HUD-92274 and HUD-92264T (if applicable), dated no more than 120 days before the date of the pre-application package submission.If the processing calls for tax credit and/or bond financed applications, a HUD-92264T must also be included. 6.Financial statements for the property for the past three years. Our discussions with various individuals concerning these properties and projects has included general discussions of acquiring properties directly either ourselves or in a joint venture with others or of developing properties either ourselves or in a joint venture with others, as described above. As of the date of this document, all such discussions have been general and we have no specific plan as to whether we will acquire or develop ourselves or jointly any specific properties or projects. There is no limitation in the amount of funds we may invest in either property acquisition or property development. There is no limitation on or percentage allocation of funds or assets between property acquisition and property development or between 100% ownership or joint venture ownership. All of the individuals and firms we have met with in furthering our business plan described above have indicated that we need to become a fully reporting SEC company with securities qualified for quotation on the OTCBB before proceeding in any more formal manner and thus our plans remain general as described above. This is because we believe the individuals and entities we are dealing with will have greater confidence in our ability to execute our business plan and we will have more credibility in dealing with them if we are a public reporting company with securities qualified for quotation on an Over the Counter Market. Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; (c) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto. 7 As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. Shearson American REIT, Inc. Shearson American REIT, Inc.(“we,” or the “company”) is a Nevada, corporation whose business purpose now is to become a real estate investment trust. We currently intend to focus on the construction of multi-family properties located in urban areas of cities of various sizes in the United States, although we may also purchase existing properties.We anticipate allocating up to 10% of each project’s total square footage on synergistic commercial uses, such as dry cleaners, car rental, day care, travel agency, deli/restaurant and the like.We anticipate that many of these properties will qualify for financing under Sections 221(d)(3) for acquisition and 221(d)(4) for construction, of the National Housing Act administered by HUD that insures mortgage loans to facilitate the new construction or substantial rehabilitation of multi-family rental or cooperative housing for moderate-income families, elderly, and the handicapped.However, our broad investment policies do not require us to invest in these kinds of properties. We currently believe that we do not qualify, but intend to qualify, as a real estate investment trust (“REIT”) under federal tax law. In general, a REIT is a company that combines the capital of many investors to acquire real estate and/or real estate related assets and meets certain other qualifications. The benefits of a REIT may include the following: • A greater diversified real estate portfolio under professional management; • Not subject to federal corporate income taxes on its income that it distributes to its shareholders, which substantially eliminates “double taxation” (i.e., taxation at both the corporate and shareholder levels). We do not have any employees. Instead, we intend rely on Shearson American Advisors, LLC, a Delaware limited liability company (the "Advisor") to conduct our day-to-day affairs. We anticipate that each of our properties will be owned under a separate Limited Partnership managed with our Advisor.As of December 1, 2012, the Company owns no interests in properties. Our common shares of stock are currently not traded on a stock exchange. We presently have no employees apart from our management. All of our officers and directors are engaged in outside business activities and anticipate that they will devote very limited time to our business until the acquisition of a successful business opportunity has been identified. We expect no significant changes in the number of our employees other than as a direct result, if any, incident to a business combination. The Company’s CEO, President, COO and CFO are expected to work full time, at no less than 40 hours per week, once the Company has commenced substantial operations. 8 On January 26, 2010, the Company received notice from the U.S. Securities and Exchange Commission in connection with its Order Instituting Administrative Proceedings (“IAP”) pursuant to Section 12(J) of the Securities and Exchange Act of 1934, as amended (“the Exchange Act”).The IAP was instituted since the Company had been deficient in complying with the Company’s obligations under Exchange Act for several years. Specifically, the Company failed to file Form 10-Ks for the years ended December 31, 2000 through December 31, 2007.In addition, the Form 10-Ks for the years ended December 31, 2008 and 2009 were not filed timely.In addition, the Form 10-Qs for 2001 through 2009 were not filed.As a consequence of the Company’s failure to file these reports, all of the Company’s securities were involuntarily deregistered pursuant to 12(j) of the Exchange Act, which in part prohibits broker dealers from effecting transactions in the Company’s securities until the securities are registered.Accordingly, the Company has filed a registration statement Form 10 with the Securities and Exchange Commission which has not yet become effective. Employees As of December 31, 2012, the Company had three employees, Richard Orcutt, President, John Williams, Chairman and Chief Financial Officer, and Jonathon Schatz, Treasurer. Each of the employees devote a portion of their time to their duties with SART I while devoting their remaining time to their other affairs. ITEM 1A. Risk Factors We have no assets and no source of revenue. We have no assets and have had no revenue since 2001, nor will we receive any operating revenues until we complete an acquisition, reorganization, merger or successfully develop our REIT business. We can provide no assurance that any acquired business or property will produce any material revenues for the Company or its stockholders or that any such business or property will operate on a profitable basis.We can provide no assurance that we can obtain a REIT tax status. There is an absence of substantive disclosure relating to our prospective new businesses. Because we have not yet identified any assets, property or business that we may acquire or develop, our current stockholders and potential investors in the Company have virtually no substantive information about any such new business upon which to base a decision whether to invest in the company. We can provide no assurance that any investment in the Company will ultimately prove to be favorable. In any event, stockholders and potential investors will not have access to any information about any new business until such time as a transaction is completed and we have filed a report with the SEC disclosing the nature of such transaction and/or business. Organizational Structure The following chart shows the proposed ownership structure of the various entities that will be affiliated with us and or our advisor. 9 Management devotes insignificant time to activities of the Company. The Company’s sole manager is not required to and does not devote his full time to the affairs of the Company. Because of his time commitments to SART-I as well as the fact that we have no business operations, our manager anticipates that he will not devote a significant amount of time to the activities of the Company, except in connection with identifying a suitable acquisition target business or property to acquire or develop. SART ’s beneficial owners or their affiliates may have conflicts of interest. Although we have not identified any potential acquisition target property or new business opportunities, the possibility exists that we may acquire or merge with a business or company in which the beneficial owners or their affiliates may have an existing ownership interest. A transaction of this nature would present a conflict of interest for those parties with an ownership interest in both the Company and entity to be acquired. An independent appraisal of the acquired company may or may not be obtained in the event a related party transaction is contemplated. There is significant competition for acquisition candidates. Our management believes that there are numerous companies, most of which have greater resources than the Company does, that are also seeking Real Estate acquisition transactions. These entities will present competition to SART in its search for suitable transactions, and we make no assurance that we will be successful in that search. There is no assurance of continued public trading market and being a low priced security may affect the market value of stock. To date, there has been only a limited public market for our common stock. Our common stock was quoted on the OTCBB as of December 31, 2012. As a result, an investor may find it difficult to dispose of, or to obtain accurate quotations as to the market value of our stock. ITEM 1B. Unresolved Staff Comments The Company has filed a Form 10, General Form for Registration of Securities, with the Securities and Exchange Commission.The SEC has sent comments to the Company concerning this filing.The Company has not conformed its answer, as yet into an acceptable amended Form 10 as of this filing. ITEM 2. Description of Property None ITEM 3. Legal Proceedings At the time in 2001 when SART I became inactive, the Company was involved in the following legal proceedings: 10 With liability to the Company: Meyer Group Ltd., et al., v. Douglas T. Beaver, et al.Superior Court of Orange County, California, Case No. 775680.Defendant Robert E. Thompson filed a cross-complaint against the Company and others, including American Telecommunications Standards International, Inc. (“ATSI”), with whom the Company entered into a stock exchange agreement and plan of reorganization on March 13, 1998.Mr. Thompson alleges that he was fraudulently induced by ATSI and others to invest money in various ventures, both related and unrelated to the Company.The Company believes the claims against ATSI to be without merit, and is vigorously defending the cross-complaint.Mr. Thompson settled all claims against all other defendants except for the claim of breach of contract and conversion against ATSI, predecessor in interest to the Company.A jury trial was conducted in December 2001 and a judgment entered against the Company for $100,501. As of the date of this filing the judgment remains unpaid.The Company has recorded the liability and the interest accrued thereon.A judgment may be executed upon for 10 years from the date of entry.This time may be extended if the judgment creditor refiles the judgment in the county it was originally issued in. As of December 31, 2012, the Company determined that the 10 year period for enforceability of the judgement had expired pursuant to California Statutes and wrote off the balance of the liability including accrued interest (see Note 3 to the financial statements). As of March 9, 2013 the Company has no outstanding or pending litigation matters. ITEM 4. Mine Safety Procedures N/A 11 PART II ITEM 5. Market for the Registrant's Common Equity and Related Stockholder Matters (a) General.As of December 31, 2012, SART I had an authorized capitalization of 75,000,000 shares of common stock, $.001 par value per share, of which 52,518,999 shares had been issued and 52,514,749 shares were outstanding as of December 31, 2011.No preferred stock has been authorized. (b) Market Information.The common stock of SART I is not currently traded in the over-the-counter (“OTC”) market and is not quoted through the NASD OTC Bulletin Board. Shareholders As of December 31, 2had 52,514,749 shares of common stock outstanding held by approximately 643 shareholders of record. Dividends SART I has never declared or paid cash dividends on its Common Stock and anticipates that future earnings, if any, will be retained for development of its business. ITEM 6. Selected Financial Data Not applicable. 12 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview The Company changed its name on October 16, 2009 to Shearson American REIT, Inc. with the sole purpose of becoming a Real Estate Investment Trust (REIT).The Company and its management have no experience in operating or creating a REIT. Management has not previously had any experience in raising funds from passive investors for investment in real estate. The Board of Directors authorized the development of a Business Plan and an implementation document to qualify as a Real Estate Investment Trust (REIT). We intend to acquire or develop multi-family residential rental real estate initially in the United States. We intend to focus on acquiring or developing properties located in urban areas in markets and submarkets that we believe to have high growth potential. Our investment strategy may also include investments in real estate-related assets that we believe present opportunities for significant current income. Such investments may also have what we believe to be opportunities for capital gain, whether as a result of a discount purchase or related equity participations. By related equity participations, we mean that we may not acquire 100% interest in a property but rather a fractional share such as an interest in a joint venture, which would also present an opportunity for capital gains when the entire property or our interest in the property is sold. In addition, our investment strategy may include development projects that we will build or participate in building for sale or lease. For example, depending upon a variety of economic factors such as cost and availability of construction financing and land and labor costs in a specific region in which we intend to operate, we may determine that it may be more profitable to construct real estate ourselves and either lease it and hold for eventual resale or resell directly rather than to acquire existing real estate. We currently believe that we would concentrate on multi-family residential construction projects, although we have no binding contracts, agreements or commitments to do so. Assuming we raise sufficient funding, our investment strategy is designed to provide investors with a diversified portfolio primarily consisting of multi-family residential real estate projects. However, it is possible that we may only secure funding to acquire or develop one property, in which case our portfolio will not be diversified. Although we have reviewed the real estate markets in the states in which we intend to acquire or develop properties, we have had no contract, agreement or commitment to acquire or develop any property as of the date of this report. 13 However, we have already undertaken significant operational activities in furtherance of our business plan.Specifically, we have taken the following steps in furtherance of our business plan: We have enriched our knowledge in the real estate market in various states; such as North Carolina, Texas, Illinois, Florida by studying the existing statistics on those markets and by having extensive discussions with many experts in those markets SHEARSON intends to acquire properties, on the advice of it’s Advisor for cash, stock, a combination of cash and stock and finance the acquisitions, when possible, with HUD/FHA insured or traditional financing sources.In implementing our investment strategy, we will use our management teams’ expertise to identify and evaluate attractive real estate investment opportunities. We expect that our management team will make decisions based on a variety of factors, including expected risk-adjusted return, credit fundamentals, liquidity, availability and cost of financing, market-specific conditions and macroeconomic conditions. In addition, all investment decisions will be made with a view to maintaining our qualification as a REIT.Financing is not expected to exceed 90% of the value of any one project. The Company will limit mortgages on any one property to a single first mortgage.Although the Company has not identified specific properties to purchase, it anticipates making real estate investments.After the Company has made investments in 15 projects, we intend to limit the percentage of investment made in an individual project to 10% of the Company’s assets.Exceptions to these investment limitations will be considered only following authorization by the Board of Directors. We have no plans to change our investment objectives.The process by which we decide to make a real estate investment will benefit from the experience, resources and relationships of our senior management team and from our operation-ready, in-house investment and asset management platform, including its full spectrum of real estate and finance professionals. This process initially will involve: identifying opportunities for real estate investment consistent with our investment objectives; assessing the opportunities to ensure that they meet preliminary screening criteria;and reviewing the opportunities to determine whether to incur costs associated with more in-depth diligence. if the decision is made to proceed with full-scale diligence, the next phase of our investment process will involve assessing the risk-reward profile of the investment through, among other things: _ intensive data collection by our in-house investment and asset management team and third-party providers, including, as appropriate, financial, physical, legal and environmental due diligence of investment opportunities; _ data consolidation and comprehensive analysis of the key drivers affecting value, such as cash flows, asset capitalization and asset performance; _ assessment of the general economic and demographic characteristics of the market; _ thorough review of the investment capital structure, borrower and tenant analysis, legal structure and deal documentation; _ evaluation of existing financing or new financing; _ intensive evaluation and credit analysis of the rent stream;and _ review of entitlements and zoning. 14 In assessing the suitability of a particular investment for our portfolio, we will evaluate the expected risk-adjusted return relative to the expected returns available from comparable investments. Our Advisory investment and asset management team will also identify opportunities to enhance the asset’s value through, among other things, competitive repositioning, development and targeted physical enhancements. The in-house investment and asset management team will also consider our ability to extract excess value from the investment through active post-acquisition asset management, including regular leasing and operating reviews. Based on the foregoing criteria, among others, we will make an investment decision and, if the decision is made to proceed with an investment, will utilize our extensive knowledge of the market for our target assets, comprehensive investment return analysis and proprietary modeling systems to establish an appropriate price for such assets. Any changes in investment objectives will require the approval of the Board of Directors. The following discussion of the financial condition and results of operations of SARTshould be read in conjunction with the financial statements and notes thereto included elsewhere in this report. This discussion contains forward-looking statements which involve risks and uncertainties. The Company’s actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth under “Part1— Item1A. Risk Factors.” Results of Operations For the year ended December 31, 2012 as compared to the year ended December 31, 2011. Revenues and Cost of revenues.Since becoming inactive after the events of September 11, 2001, PSA has not generated any revenue and has not incurred any cost of revenues. General and administrative expenses.General and administrative expenses for the year ended December 31, 2012 were $19,750 as compared to $30,589 in 2011 and consist primarily of filing costs and travel and entertainment costs and professional fees in both years. The decrease in 2012 results principally from a decrease in professional fees and other general and administrative expenses. Other (expense) income.Interest expense of $20,609 and $17,637was incurred for the years ended December 31, 2012 and 2011.The interest expense incurred was principally accrued on an outstanding judgment of $100,501 against the Company. A judgment was entered against the Company in 2002 for $100,501. The Company has recorded the liability and the interest accrued thereon at a rate of 10% per annum. A judgment may be executed upon for 10 years from the date of entry. This time may be extended if the judgment creditor re-files the judgment in the county it was originally issued in. The Company determined that the 10 year period of enforceability of the judgment had expired pursuant to California statutes and wrote off the liability which resulted in a gain of $272,152. Liquidity and Capital Resources SART I has not generated any revenue since the events of September 11, 2001. As a result, the Company’s primary source of liquidity prospectively will be from equity or debt sources. There is no assurance that any such equity or debt sources will be available or available on the terms favorable or acceptable to the Company. Additionally, our ability to obtain such funds may be made more difficult due to the current global financial crisis and its effect on the capital markets. On January 26, 2010, the Company received notice from the U.S. Securities and Exchange Commission in connection with an Order Instituting Administrative Proceedings (“IAP”) pursuant to Section 12(J) of the Securities and Exchange Act of 1934, as amended (“the Exchange Act”).The IAP was instituted since the Company had been deficient in complying with the Company’s obligations under the Exchange Act for several years. Specifically, the Company failed to file Form 10-Ks for the years ended December 31, 2000 through December 31, 2007.In addition, the Form 10-Ks for the year ended December 31, 2009 was not filed timely.In addition, the Form 10-Qs for 2001 through 2009 were not filed.As a consequence of the Company’s failure to file these reports, all of the Company’s securities were involuntarily deregistered pursuant to 12(j) of the Exchange Act which, in part, prohibits broker dealers from effecting transactions in the Company’s securities until the securities are registered.Since the Company has not been active and has not attempted to raise capital, the deregistration has had no current impact on the Company’s liquidity or capital resources. However, the deregistration will have negative impact on the future liquidity and the Company’s ability to access capital resources. Accordingly, the Company has filed a Form 10, General Form for Registration of Securities, with the Securities and Exchange Commission. Working capital during 2012 and 2011 has been provided by affiliates of the Company in the form of direct payment of operating expenses. 15 Recent Accounting Pronouncements The Company does not believe that recently issued accounting pronouncements will have a material impact on its financial statements. Critical Accounting Policies and Estimates Critical accounting estimates are those that management deems to be most important to the portrayal of our financial condition and results of operations, and that require management’s most difficult, subjective or complex judgments, due to the need to make estimates about the effects of matters that are inherently uncertain. We have identified our critical accounting estimates which are discussed in note 2 to the financial statements. The Company’s tax returns for all periods from December 31, 2000, are subject to audit by taxing authorities because of the Company’s net operating loss. Going Concern The Company’s financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company is in the development stage and has experienced a loss from operations as a result of its investment necessary to achieve its operating plan, which is long-range in nature. Although the Company has reported net income of $56,353 from inception to December 31, 2012, it has working capital and stockholder deficits of $145,739 and the net income resulted from the gain on the write off of debt (see Note 3). In addition, the Company has no revenue generating operations and no full time employees and during 2012 and 2011, an officer contributed $6,000 and $3,000 in services to the Company. The Company’s ability to continue as a going concern is contingent upon its ability to secure additional financing, increase ownership equity and develop profitable operations. In addition, the Company’s ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered by entrance into established markets and the competitive environment in which the Company operates. The Company is pursuing financing for its operations and seeking additional private investments. In addition, the Company is seeking to expand its revenue base. Failure to secure such financing or to raise additional equity capital and to expand its revenue base mayresult in the Company depleting its available funds and not being able pay its obligations. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. ITEM 7A Quantitative and Qualitative Disclosures About Market Risk Not applicable. 16 ITEM 8. Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Shearson American REIT, Inc. (formerly known as PSA, Inc.) (a development stage company) We have audited the accompanying balance sheets of Shearson American REIT, Inc. (formerly known as PSA, Inc.) (a development stage company) as of December 31, 2012 and 2011, and the related statements of operations, changes in stockholders’ equity/(deficit), and cash flows for the years ended December 31, 2012 and 2011, and the period from October 16, 2009 (inception) to December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Shearson American REIT, Inc. (formerly known as PSA, Inc.) (a development stage company) as of December 31, 2012 and 2011, and the results of its operations, changes in stockholders’ equity/(deficit) and its cash flows for the years ended December 31, 2012 and 2011, and the period from October 16, 2009 (inception) to December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage, has negative working capital and a stockholders’ deficit and no revenue generating operations, which raises substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida April4, 2013 17 SHEARSON AMERICAN REIT, INC. (Formerly Known As PSA, INC.) (A Development Stage Company) BALANCE SHEETS December 31, 2012 and 2011 ASSETS Current Assets Total current assets $
